DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/22/2022.  The objections to the claim objections have been withdrawn. Claims 13, 15-16, 18-21, 26-33 remain pending for consideration on the merits.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13, line 22, please delete -- a respective piezoelectric device -- and replaced with -- each piezoelectric device --
Claim 13, line 23, please delete -- the piezoelectric device -- and replaced with -- each  piezoelectric devices --
Allowable Subject Matter
Claims 13, 15-16, 18-21, 26-33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 26, the subject matter which is considered to distinguish from the closest prior art of record, Vahle (DE 102016225358). The prior art of record teaches a transport container with piezoelectric devices in contrast to the claimed features of each of the one or more piezoelectric devices having a longitudinal axis; wherein the one or more piezoelectric devices are located proximate a bottom of the base, such that vibrations of the transport container in a direction coaxial with the longitudinal axis of a respective piezoelectric device are transferred to the piezoelectric device.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 26 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763